Citation Nr: 0915243	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-27 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to March 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  The Veteran presented 
testimony during a hearing held before the undersigned 
Veterans Law Judge at the RO in March 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for depressive neurosis, 
rated as 70 percent disabling, and for appendectomy, rated as 
noncompensable.  

2.  The Veteran's service-connected disabilities prevent him 
from securing and maintaining all forms of substantially 
gainful employment, given his 12 years of formal education 
and work experience as a painter.  


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the Veteran.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As an initial matter, the Board notes that service connection 
is in effect for depressive neurosis rated as 70 percent 
disabling, and for appendectomy rated as noncompensable.  
Based on these disabilities, the Veteran meets the schedular 
requirements for a TDIU.  38 C.F.R. §§ 4.16(a), 4.25 (2008).  
In October 2005, the Veteran indicated that he had 12 years 
of formal education and last worked as a painter in 2003.  

The Veteran was hospitalized at a VA hospital and received 
treatment for psychosis from April to June 2005.  His son 
reported that he had been engaging in progressively more 
dangerous behavior at home.  He had tampered with his oil 
tank and disconnected all the smoke detectors in his house 
and had had verbal outbursts toward family and medical 
professionals.  He had been angry at his daughter in law 
while in a car, and took off his seat belt and almost 
shattered the passenger window glass.  He was going to use 
kerosene to clean inside his house.  He had slept for 15 
hours at a time and thought his doctors were in on a 
conspiracy and had stopped taking all his medications except 
for aspirin.  He showed signs of paranoia saying that VA had 
taken away his money.  He was depressed and had a blunted 
affect and paranoid ideation.  He would thank his son's wife 
for making food for him and then turn around and say he was 
going to throw it out.  He told bizarre stories that he 
believed were true.  For instance, that he receives phone 
calls from friends who are dead.  He had made it so that 
Meals on Wheels refused to deliver food to him.  About a year 
beforehand, he had begun to be forgetful.  He was irascible.  
During hospitalization, he had displayed questionable 
insight, cognitive rigidity, and irritability about a 
situation with his son.  VA's recommendation had been for 
assisted living.  At the time, his global assessment of 
functioning was 30, on discharge, 45.  

The Veteran was hospitalized at VA again from June to October 
2005.  On admission, the Veteran had experienced multiple 
losses including loss of decision making and loss of control 
of his affairs and finances.  On examination he had mild 
depression and significant anxiety.  He was unshaven and 
somewhat disheveled and some loose associations and evidence 
of perseveration.  He claimed that his son had tried to beat 
him up.  He had made a hammer out of a stone and a stick and 
smashed items in his basement, and had defeated safeguards 
that had been set up in his home.  His mood rapidly improved 
in the supportive containing environment of the hospital.   
The discharge diagnoses were adjustment disorder with 
depressed and anxious mood, anxiety disorder, and cognitive 
disorder.  His GAF had been 35 on admission and was 65 on 
discharge.  

On VA examination in June 2006, the Veteran was quite frail 
and needed help getting to his appointment.  He was 
disorganized and brought lots of paper with him.  He was 
quite distressed and no longer spoke with his son.  He had 
worked six years ago painting, but it was not clear how he 
would be doing that at such an advanced age and in a frail 
status.  He was somewhat anxious and it appeared that he got 
depressed at times.  His memory was fair.  He was a little 
bit scattered.  The diagnosis was depressive neurosis and the 
Veteran's GAF was 40.  He was getting help from his daughter 
managing his money.  

Based on the evidence, the Board concludes that a TDIU is 
warranted.  The Veteran has been hospitalized twice since 
2005 with low GAFs on admission, and at the time of his VA 
examination in June 2006, his GAF was 40.  He has not worked 
in some time, he only had 12 years of formal education, and 
his only recent employment had been as a painter.  It would 
appear that his service-connected disabilities together 
combine to prevent him from securing or maintaining 
substantially gainful employment.  Reasonable doubt is 
resolved in his favor.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

A TDIU is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


